Exhibit 10.04

 

June 30, 2005

 

Mr. Paul Humphries

Senior Vice President, World Wide Mechanicals

1150 Lively Blvd.

Elk Grove Village, Illinois 60007

 

Award Agreement for Deferred Compensation Plan

 

Dear Paul:

 

I am pleased to confirm that Flextronics International USA, Inc. (the “Company”)
has agreed to provide you with a deferred long term incentive bonus in return
for services to be rendered in the future as an employee of the Company (the
“Deferred Bonus”). The Deferred Bonus will equal thirty percent (30%) of your
annual base salary in effect on July 1, 2005, and on July 1st of each subsequent
year. Thus, on July 1, 2005, subject to the limitations below, and on each
subsequent July 1st on which you are eligible to earn the Deferred Bonus, you
will earn a Deferred Bonus equal 30% of your annual base salary in effect on
that day.

 

Before July 1st of each subsequent year, the Company will make a determination,
in its sole and absolute discretion, of your eligibility to earn the Deferred
Bonus for that July 1st. From time to time, the Company may, in its sole and
absolute discretion, make additional contributions to your Deferred Bonus. The
Company will make an initial discretionary contribution to your Deferred Bonus
of $400,000 on July 1, 2005. The Company reserves the right to amend or
terminate the Deferred Bonus at any time for all amounts of the Deferred Bonus
that have not been earned on the date of the amendment or termination. If your
employment with the Company is terminated for any reason, you will no longer be
eligible to earn the Deferred Bonus.

 

The Deferred Bonus will not be paid currently to you. Instead, the amount of the
Deferred Bonus will be credited to the account (the “Deferral Account”)
established on your behalf under the Flextronics International USA, Inc. 2005
Senior Management Deferred Compensation Plan (the “Deferred Compensation Plan”).
(This agreement will constitute the Award Agreement referred to in Section 3 of
your Deferral Agreement entered into pursuant to the Deferred Compensation
Plan.)

 

The Deferred Account will vest as follows: One-third of the unvested balance of
the Deferral Account will vest on the first July 1st that occurs at least one
year after the day that (i) the sum of your age and your years of service with
the Company equals or exceeds 60 and (ii) you have fulfilled at least five years
of service with the Company (the “First Vesting Day”). One-half of the remaining
unvested balance of the Deferral Account will vest one year after the First
Vesting Day (the “Second Vesting Day”). Accordingly 2/3rds of the Deferral
Account will be vested on the Second Vesting Day (assuming no accelerated
vesting has occurred as a result of a Change of Control, as addressed below).
The remaining unvested portion of the Deferral Account will vest one year after
the Second Vesting Day (the “Third Vesting Day”). Thus, the Deferred Account
will be 100% vested on the Third Vesting Day.

 

--------------------------------------------------------------------------------


 

In particular, we understand that, on July 1, 2005 you will be 50 years old and
will have 5 years of service with the Company, so that the sum of your age and
years of service will be 55. Therefore, if you remain continuously employed with
the Company until July 1, 2009, that day will be the first July lst that occurs
at least one year after the day on which your years of service plus your age
will equal or exceed 60. Accordingly, that day will be the First Vesting Day,
and 1/3rd of the unvested balance of your Deferral Account will vest on that
day. One-half of the remaining unvested balance of your Deferral Account will
vest on July 1, 2010, i.e., the Second Vesting Day; and the remaining unvested
portion of your Deferral Account will vest on July 1, 2011, i.e., the Third
Vesting Day.

 

Any amounts of the Deferred Bonus that are earned when any portion of your
Deferral Account has already vested will vest as if they had been earned before
any portion was vested. That is, the percentage of any such Deferred Bonus that
equals the vested percentage of your Deferral Account on the earning day will be
credited to the vested portion of the Deferral Account, and the remainder will
be credited to the unvested portion of your Deferral Account, which will vest in
accordance with the normal vesting schedule. The entire amount of any Deferred
Bonus earned on or after the Third Vesting Day will be credited to the vested
portion of the Deferral Account when earned, since the Deferral Account will be
100% vested on and after that date.

 

Special vesting rules apply in the event of your death or a “Change of Control”
as defined in the Deferred Compensation Plan. Specifically, your account shall
be 100% vested upon your death, if you are employed with the Company at that
time. Upon a “Change of Control” as defined in the Deferred Compensation Plan,
if you are still employed with the Company you will be deemed to have vested in
that percentage of any unvested portion of the Deferred Account equal to the
number of complete months during which you have remained continuously employed
with the company during the six-year period from July 1, 2005 through July 1,
2011 divided by 72. Any portion of your Deferral Account that remains unvested
after a Change of Control shall continue to vest in accordance with the schedule
described above. For example, if a Change of Control occurs on July 1, 2006, and
you are still employed with the Company, then 1/6th of your Deferral Account
will vest on the Change of Control; 1/3rd of the 5/6ths portion of your Deferral
Account that remained unvested immediately after the Change of Control will vest
on the First Vesting Day (so that 4/9ths will then be vested); an additional 12
of the 5/9ths portion of your Deferral Account that remained unvested
immediately after the First Vesting Day will vest on the Second Vesting Day (so
that 13/18ths will then be vested); and the remaining unvested portion of your
Deferral Account will vest on the Third Vesting Day.

 

If your employment with the Company is terminated for any reason before the
entire Deferred Bonus has vested, the unvested percentage of your Deferral
Account (as determined at the end of the day of your termination) will be
terminated and forfeited for no consideration. For example, if your employment
is terminated before the First Vesting Day, you will be entirely unvested on
that date, and your entire Deferral Account will be forfeited; and if your
employment is terminated on or after the First Vesting Day but on or before the
Second Vesting Day, you will be 1/3rd vested on that date, and 2/3rds of your
entire Deferral Account will be forfeited. (These examples assume that no Change
of Control occurs at any relevant time and your employment is not terminated by
reason of death.)

 

2

--------------------------------------------------------------------------------


 

After your separation from service with the Company, you will receive a
distribution of any vested balance (less applicable tax withholdings) in
accordance with the provisions of the Deferred Compensation Plan and your
Deferral Agreement.

 

You understand and acknowledge that your account balance under the Deferred
Compensation Plan will be reachable by the Company’s general creditors upon the
insolvency of the Company. You also understand and acknowledge that you will not
be entitled to accelerate distributions from the Deferred Compensation Plan
except in the event of your Disability or Unforeseeable Emergency as defined
under the Deferred Compensation Plan.

 

The Deferred Bonus will be in addition to any rights that you have under any
other agreement with the Company. Any Deferred Bonus will not be deemed to be
salary or other compensation for the purpose of computing benefits under any
employee benefit plan or other arrangement of the Company for the benefit of its
employees.

 

If a future change in law would, in the judgment of the Compensation Committee
or Plan Administrator, likely accelerate taxation to you of amounts that would
be credited to your account under the Deferred Compensation Plan in the future,
you and the Company will attempt to amend the Deferred Compensation Plan to
satisfy the requirements of the change in law and, unless and until such an
amendment is agreed to, the Company will cease to credit Deferred Bonuses to
your account established under the Deferred Compensation Plan.

 

The Deferred Bonus does not give you any right to be retained by the Company,
and does not affect the right of the Company to dismiss any employee. The
Company may withhold from any payment of the Deferred Bonus as may be required
pursuant to applicable law.

 

Enclosed are:

 

(1)                                               Flextronics International
USA, Inc. 2005 Senior Management Deferred Compensation Plan;

 

(2)                                               Deferral Agreement Form for
2005 and Beneficiary Form; and

 

(3)                                               Summary of the 2005 Deferred
Compensation Plan.

 

By signing below, you represent that you have read and understand these
documents and have had adequate opportunity to ask any questions about the
documents. You understand that although the Company has attempted to structure a
plan to accomplish the tax results discussed in the documents, the Company
cannot warrant that the tax effect on you will be as expected. You also
understand that the Company and its representatives are not attempting to give
you tax advice. We strongly advise you to seek any tax advice from your own tax
adviser.

 

3

--------------------------------------------------------------------------------


 

If any provision of this agreement is determined to be unenforceable, the
remaining provisions shall nonetheless be given effect. This agreement shall be
construed in accordance with the laws of the State of California without regard
to conflict of law rules.

 

 

Sincerely,

 

FLEXTRONICS INTERNATIONAL USA, INC.

 

 

By:

/s/ Thomas J. Smach

 

 

Thomas J. Smach,

 

 

Chief Financial Officer

 

 

 

Accepted and agreed on this 30th day of June, 2005.

 

 

/s/ Paul Humphries

 

Paul Humphries

 

 

4

--------------------------------------------------------------------------------